Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the motion was not made within ten days after the service of the answer, as required by rule 109 of the Rules of Civil Practice. (Hale v. Hirsch, 205 App. Div. 308.) This disposition is, of course, without prejudice to the plaintiffs’ right at the trial to move to dismiss the affirmative defense and counterclaim as insufficient in law. (Civ. Prac. Act, § 279.) Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.